DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1, line 6 seems to inadvertently end with a period.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trudeau et al. (US 2009/0182343; “Trudeau”), in view of DiMauro et al. (US 2004/0230309; “DiMauro”).
Trudeau discloses a system (Figs. 18-20; paragraphs [0042] and [0246]-[0258]) capable of forming an interbody fusion cage in a disc space (Figs. 18-20; paragraphs [0042] and [0246]-[0258]) , comprising: a) a central inflatable distractor (Fig. 20; 304), b) an inflated balloon (302) containing a curable material (paragraph [0248]), wherein the balloon is capable of being situated adjacent a perimeter of the disc space (Figs. 18-20; paragraphs [0042] and [0246]-[0258]), wherein the balloon has a substantially annular form defining an inner space (Fig. 18), wherein at least one of the inflatable balloon and the inflatable distractor has a track associated therewith (Fig. 19; the outer balloon 302 has an inner surfaces that forms an inner track, also the inner balloon 304 has a defined groove section forming a track).
However, Trudeau does not disclose an c) osteogenic material contained within the inner space of the balloon.
DiMauro teaches a system with an inflated balloon (Fig. 5A or 5B; 12) that has an annular form defining an inner space (Fig. 5A and 5B; space that material 20 is placed into) and an osteogenic material (Fig. 5A and 5B; paragraph [0126]; 20) contained within the inner space of the balloon (Fig. 5A and 5B).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to inject osteogenic material, as taught by DiMauro, into the inner space of Trudeau, since this is a well-known way setup for fixing an injured spine (abstract). Note that Trudeau mentions putting an implant or similar device in the core (paragraph [0253]) and DiMauro mentions using a load bearing component or osteobiologic material so they the implant like cages as well as osteobiologic components are equivalent substitutions.

Double Patenting
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,758,288 in view of Trudeau et al. (US 2009/0182343; “Trudeau”), in view of DiMauro et al. (US 2004/0230309; “DiMauro”).
The patent claims alone read on claim 1. Including the prior art as listed above teaches the limitations as well, so the combination of all three will also result in reading on claim 1. 

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,806,593 in view of Trudeau et al. (US 2009/0182343; “Trudeau”), in view of DiMauro et al. (US 2004/0230309; “DiMauro”).
The patent claims alone read on claim 1. Including the prior art as listed above teaches the limitations as well, so the combination of all three will also result in reading on claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zade Coley whose telephone number is (571)270-1931. The examiner can normally be reached M-F (9-5) PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZADE COLEY/Primary Examiner, Art Unit 3775